internal_revenue_service number release date index number ---------------------- ------------------------------ ------------------------------------------------ ---------------------- -------------- --------------------------------- in re ---------------------------------------------------- ------------------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-103601-08 date date legend trust -------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- trust agreement --------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------------- trustee state city county district board_of education dear ------------- -------------------------------- ------------ ---------- ---------- ---------------------------------------- --------------------------------------------------------- --------------------------- this is in response to a letter dated date from your authorized representative requesting a ruling that the income of trust will be excludable from plr-103601-08 gross_income under sec_115 of the internal_revenue_code code and that trust is not required to file a return with respect to income taxes under the provisions of sec_6012 of the code facts district a political_subdivision of city and county in state seeks to provide health_insurance_coverage including medical hospital dental vision surgical or other health care benefits to its eligible retirees district the sole employer established trust to hold and invest assets designated exclusively for use by district to pay a portion of health insurance premiums of its retirees district board_of education will act on behalf of the district for purposes of trust all payments made to trust by or on behalf of district shall lawfully become a part of trust together with income gains and all other increments to be held managed and administered pursuant to trust agreement taxpayer represents that under the plan all retiree health benefits are fully insured and completely employer-funded contributions will not be subject_to any election by employee or retiree further no contributions will be made through pre-tax salary reduction agreements contributions of the value of paid time-off days and cash- outs are not permitted under the plan nor will eligible retirees receive any amounts in cash or any other taxable or nontaxable benefits in lieu of health benefits taxpayer also represents that trust assets are used solely to pay a portion of health insurance premiums on behalf of eligible retirees their spouses dependents as defined in sec_152 determined without regard to sec_152 b and d b and domestic partners who participate in the plan taxpayer further represents that it will take reasonable efforts to identify individuals who do not qualify as a spouse or dependent under sec_152 of the code of the retiree who participates in the plan and will include imputed_income relating to the coverage of such individuals in the income of the retiree trustee designated according to the terms of trust agreement shall carry out its duties responsibilities and obligations as outlined therein board_of education has the authority to appoint an entity individual or group of individuals as trustee district may direct trustee to take any_action that district deems prudent with respect to investment of trust assets including providing investment guidelines district may also direct trustee to make payments from trust for purposes of providing premium subsidies under plan or for administrative expenses of plan or trust district may remove trustee from office at any time upon days’ prior written notice trust’s articles of incorporation require that no part of the corpus income or any funds contributed to trust may be used for any purposes other than for the exclusive benefit of retirees their beneficiaries or dependents upon termination of trust after plr-103601-08 payment of outstanding expenses remaining assets shall be used for the sole benefit of retirees in such form as permissible under applicable laws and regulations in no instance will trust assets be made available to any person or entity that is not an organization whose income is excluded from gross_income under sec_115 of the code it is represented that trust is organized under state law to hold and invest assets for purposes of funding a portion of health care insurance costs of the eligible retirees of district a political_subdivision of city and county in state that trust was solely funded by district and that the beneficiaries of trust cannot share in the discharge of the trustee’s responsibility for the protection and conservation of property law and analysis sec_115 sec_115 of the code provides that gross_income does not include income derived from the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income under sec_115 the ruling explains that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provides that because the state and its participating political subdivisions have an unrestricted right to their proportionate share of the investment fund's income the fund's income accrues to them within the meaning of sec_115 revrul_77_261 points out that it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 the ruling also holds that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers'_compensation or employees' health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organizations plr-103601-08 trust provides health insurance benefits to eligible retired district employees and their dependents providing health insurance benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to the benefit of district and board_of education political subdivisions of state trust’s assets will be used only for administrative expenses and expenditures in providing health insurance benefits to eligible_plan participants no private interests participate in or benefit from the operation of trust any distribution of remaining funds in trust to participating employees upon the dissolution of trust satisfies an obligation district has assumed with respect to providing health benefits to district employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_6012 sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 provides that in general an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility for profit sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a ruling sec_1 based on the information and representations submitted we hold that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for the purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code the district contributes assets to trust that are to be used exclusively to pay health care insurance costs of eligible retirees of district trustee of trust is charged with protecting and conserving trust’s assets for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit plr-103601-08 assuming trust is recognized as a separate_entity under section sec_301 we conclude that trust is classified as a_trust for federal_income_tax purposes under sec_301_7701-4 sec_7701 and sec_301_7701-4 trust is classified as a_trust under sec_301_7701-4 sec_6012 does not require trust to make returns of income when gross_income is not dollar_figure or over because trust’s income is excludable from gross_income under sec_115 trust will not have gross_income of dollar_figure or over and therefore will not be required file an annual income_tax return under sec_6012 no opinion is expressed concerning the federal tax consequences of the trust under any other provision of the code other than those specifically stated herein in particular no representation is made regarding the federal tax consequences of contributions to or payments from the plan including but not limited to whether contributions to the plan are excludable from the gross_income of employees former employees or retirees under sec_106 and whether payments from the plan including reimbursement of medical_expenses are excludable from the gross_income of employees former employees or retirees under sec_104 or sec_105 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely _______________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes
